Title: Thomas Jefferson to William Short, 15 January 1816
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
             Monticello Jan. 15. 16.
          
          Of the last 5 months, 4 have been past at Poplar Forest where I am engaged in improvements requiring much of my presence. while there no letters are forwarded to me, the cross post being very circuitous. they are accumulating here during my absence, and on my return are pressing for answers. as soon after my last return as my progress in this corvée afforded me the prospect of a day to spare, I wrote to mr Higgenbotham (being next door neighbor to Price) to ascertain whether we might count on Price’s attendance, without which nothing could be done, and I did not know in what dispositions the hurt he recieved on the last occasion might have left him. this was on the 25th of Dec. on the 30th fell a snow, and since that three others, which have rendered the survey and arbitration impracticable, as all must be on foot, the operation being near the top of one of our highest mountains, and on it’s rockiest and steepest part. I believe I am the only person who ever clambered it on horseback, and that was because I had not strength to walk. nothing can be done until the snow disappears. as soon as it does I will get a day fixed & send out and collect the arbitrators & surveyors who live in different & distant parts of the county. we cannot expect the former, to undertake it but in reasonable weather, as their acting is a favor. I had not answered your letter of Nov. 21. which I found here on my return, because I had the daily hope of being able to inform you of it’s settlement, and thus make one letter do for two, which is an economy not to be neglected by one who is confined to the writing table from 4. to 6. hours of every day answering letters. but the unpromising appearance of the weather and reciept of yours of the 5th inst. renders this earlier information a duty, altho’ but interlocutory.—my bonds Etc in your hands may either be burnt or returned to me by the mail.
          
          I retain a great esteem for mr La Motte, and entire confidence in the integrity and worth of his character, and will certainly interest myself for him with the Secretary of State, with whom the selection effectually rests. but perhaps the place is already full. it is possible also that it may be the rule of the government to give a preference to native competitors. if neither of these obstacles be in the way, I shall not despair of obtaining it for him. in a question between a native & foreigner I believe the Senate is immoveable.—I concur with you in considering the retirement of mr Gallatin from the Treasury as a great misfortune. had he remained he would have shielded us from the faux frais of the War & Navy departments which constituted a great portion of our expenditures, he would have sooner recurred to the resource of substantial taxation, have devised more economical & effectual means of using the public credit, and altho’ not without good will to some banking establishment, he would have crushed that mob of banks which it was so entirely in the power of the government to have done. I see no issue now but in their bankruptcy, in that of a great portion of our merchants, and a total loss of the whole mass of circulating paper in the hands of the people, except the paper of the government.I think our taxes from the general & state governments this year have been half a crown in the pound on land,as much Excise, & as much Impost, or perhaps the last has been equal to both the former.this is from 7/6 to 10/ in the pound of income. I am still wish it to continue till we pay our debt, as I consider a permanent public debt as a canker inevitably fatal.I am informed by one who speaks from experience that of the 15d or 18d a day recieved by an English laborer, he pays 10d or 12d to government, the remaining 5d or 6d barely sufficing to keep body & soul together. government in this case costs certainly more than it is worth, and such athe laboring class in that would be happier as the Indians are, without government. for I imagine there can be no comparison between the happiness of an Indian & an English laborer. ever and affectionately yours
          Th: Jefferson
        